DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 10/18/2021.  Claims 1, 2, and 21-38 remain pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1, 2, and 21-38 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claims 1, 28, and 37, the best prior art found during the prosecution of the present application, Liao et al. (U.S. Patent Application Publication No. 2015/0029866 A1) and Basu Mallick et al. (U.S. Patent Application Publication No. 2019/0387429 A1), fails to disclose, teach, or suggest the limitations of receiving, by a relay UE, a solicitation message from a remote UE, the solicitation message comprising first information including one or more of an UE identity, QoS information, a DRX configuration signal or a current transmission power and scheduling, by the relay UE, a transmission based on a priority order, the priority order being based on the first information in combination with and in the context of all of the other limitations in claims 1, 28, and 37.
Claims 2, 21-27, 29-36, and 38  are also allowed by virtue of their dependency on claims 1, 28, and 37.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642